NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



BILLY NOEL CATHERWOOD,                )
                                      )
             Appellant,               )
                                      )
v.                                    )         Case No. 2D18-4366
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

Howard L. Dimmig, II, Public
Defender, and Brett S. Chase,
Special Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad
Martin, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.